*1275The Honorable Don Siegelman
Governor of Alabama
State Capitol
Montgomery, Alabama 36130
Dear Governor Siegelman:
We acknowledge receipt of your letter, dated February 26, 2002, requesting an advisory opinion. You have requested “the Court’s opinion on the effect of the changes made by the Legislature in 1999 to that portion of Alabama- Code [1975,] § 15 — 12—21(d) dealing with the reimbursement of expenses to attorneys who represent indigent defendants.” Specifically, you have requested “the Court’s opinion as to whether the Legislature eliminated the reimbursement for office overhead expenses for appointed attorneys in criminal matters when it passed Act 99-427.”
Section 12-2-10, Ala.Code 1975, provides that “[t]he Governor, by a request in writing, ... may obtain a written opinion of the justices of the Supreme Court of Alabama or a majority thereof on important constitutional questions.” However, “the Justices normally decline to answer questions that do not relate to the constitutionality of ‘proposed legislation,’ which has been defined ‘as a bill introduced and pending in the Legislature.’ Opinion of the Justices No. 242, 356 So.2d 172, 173 (Ala.1978).” Opinion of the Justices No. 369, 730 So.2d 129, 131 (Ala.1999). “[W]e are not authorized to answer solely legal questions in advisory opinions to the legislature or governor.” Opinion of the Justices No. 228, 336 So.2d 164, 165 (Ala.1976).
While we acknowledge receipt of your request, the subject matter of the request is inappropriate for resolution by an advisory opinion. Therefore, we respectfully decline to answer the questions posed in your request.
ANSWER DECLINED.
Respectfully submitted,
/s/ Roy S. Moore
Roy S. Moore
Chief Justice
/s/ J. Gorman Houston, Jr.
J. Gorman Houston, Jr.
/s/ Harold See
Harold See
/s/ Champ Lyons, Jr.
Champ Lyons, Jr.
/s/ Jean Williams Brown
Jean Williams Brown
/s/ Douglas Inge Johnstone
Douglas Inge Johnstone
/s/ Robert Bernard Harwood, Jr.
Robert Bernard Harwood, Jr.
/s/ Thomas A. Woodall
Thomas A. Woodall
/s/ Lyn Stuart
Lyn Stuart
Associate Justices